TRANSITION AGREEMENT

This Transition Agreement made as of this 18th day of January 2010 between Unica
Corporation (“Unica” or “Company”) and Richard Welch (“Mr. Welch”).

WHEREAS, Mr. Welch has been employed by the Company since May 2007, and has
served as the Company’s Senior Vice President of Global Services since that
time;

WHEREAS, the Company and Mr. Welch mutually desire to terminate Mr. Welch’s
employment with the Company and Mr. Welch has indicated to the Company his
desire to explore various professional opportunities which have been or may be
presented to him; and

WHEREAS, the Company desires to secure his continued service for a minimum
designated period of time to allow for the timely completion of his current
assignments and to allow for an appropriate transition of his duties.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.

1. Contractual Status. The parties agree that Mr. Welch will remain employed as
the Company’s Senior Vice President of Global Services from the date of this
Transition Agreement until his resignation as Senior Vice President of Global
Services on January 31, 2010 (the “Termination Date”). The parties further agree
that Mr. Welch will continue to perform those duties and responsibilities
customary and consistent with his position as Senior Vice President of Global
Services until the Termination Date. Up to and including the Termination Date,
Mr. Welch will continue to receive the same base salary, and fringe benefits to
which he was entitled immediately prior to the execution date of this Transition
Agreement. On the Termination Date, Mr. Welch will be paid all wages earned but
unpaid and all accrued but unused vacation time up to and through the
Termination Date.

2. Consideration.

(a) Release. Upon the cessation of Mr. Welch’s employment pursuant to Section 1
above, Mr. Welch shall execute the Release of Claims attached hereto as
Exhibit A and, conditioned on the execution and nonrevocation by Mr. Welch of
the Release of Claims, Mr. Welch or, in the event of Mr. Welch’s death, his
estate, shall be entitled to the compensation and benefits set forth in
subparagraphs 2(b)-(h) below.

(b) Continued Salary. In consideration for the promises made herein, the Company
shall provide Mr. Welch bi-weekly payments commencing on the next regularly
scheduled pay cycle following the date the Release of Claims referenced in
paragraph 2 above becomes binding upon him in the amount of $9,200.00, less
applicable taxes and withholdings, for a period of two (2) months. The total
gross amount of these payments is $36,800.

(c) Executive Support Services. The Company will pay up to an aggregate amount
of $5,000 for any third-party executive services fees (including fees for
professional development or educational courses) incurred by Mr. Welch, provided
that such services take place prior to September 30, 2010. Mr. Welch shall
instruct any such third party to invoice the Company directly for such fees.
Alternatively, Mr. Welch may submit receipts for such third party expenses via
Unica Expense Report, to be approved by the Unica SVP of HR, and re-embursed by
check.

(e) Computer. The Company will allow Mr. Welch to keep the laptop computer (and
related peripherals) previously provided by the Company. However, this transfer
of ownership is contingent upon Mr. Welch’s cooperation in allowing the Company
to remove all Company programs, applications and information from the computer
prior to his termination of employment. The Company transfers ownership of the
computer (and related peripherals) in “as is” condition and makes no promises
nor provides any warranties regarding the condition of the computer.

(f) Amended Equity Grants. The Company agrees to amend Mr. Welch’s outstanding
equity awards to provide for continued vesting beyond the Termination Date
through and including June 30, 2010 (the “End Vest Date”) as follows:

                      NQ Stock Options Number   Vest Date   Number of Options To
Vest   Price
UC000523
  2/26/10     13,334     $ 4.84  
UC000163
  3/01/10     625     $ 6.46  
UC000459
  3/01/10     1,562     $ 4.21  
UC000523
  5/26/10     1,667     $ 4.84  
UC000163
  6/01/10      625     $ 6.46  
UC000459
  6/01/10     1,563     $ 4.21   Restricted Stock Units
 

Number
  Vest Date   Number of Shares To Vest  

 
             

RU000266
  6/01/10     10,000    

RU000498
  6/01/10     1,250    


All vesting in Company equity (e.g. restricted stock units or options) will
cease on the End Vest Date, and the period in which Mr. Welch may exercise any
vested non-qualified stock options shall be extended to be the period ending
90 days after the End Vest Date.

Except as set forth above, all terms and conditions of any outstanding equity
award to Mr. Welch shall remain unchanged and be governed by the 2005 Stock
Incentive Plan, as amended (the “Plan”), and any other equity grant agreement
with the Company (“Equity Agreements”). In addition, any amounts contributed by
Mr. Welch under the Company’s Employee Stock Purchase Plan for the current
offering period shall be refunded to Mr. Welch and included in the payment made
to Mr. Welch on the Termination Date.

(g) Health and Dental Insurance. The Termination Date will serve as the
“qualifying event” under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). If Mr. Welch timely elects to continue medical and/or dental
insurance coverage after the Termination Date in accordance with the provisions
of COBRA, the Company will pay the Company portion of his monthly premium
payments through June 30, 2010. Mr. Welch still will be responsible for the
employee portion of the premium during the Payment Period (such amounts will be
deducted from the salary continuation payments) and shall remit employee portion
of the premium from April 1, 2010 until June 30, 2010 to the Company.

(h) Taxes. All amounts set forth in this Section 2 are subject to any applicable
federal, state and local deductions, withholdings, payroll and other taxes.

(j) Termination of Benefits. With the exception of the benefits set forth in
this Section 2, all other benefits under any Company provided benefit plan,
program, contract or practice will end upon the Termination Date, except as
provided by law.

(k) Cessation of Payments: The Company may terminate Mr. Welch’s employment
prior to the Termination Date and cease making all further payments and benefits
set forth in this section) in the event that Mr. Welch is in violation of his
material obligations under this Agreement, including, without limitation, the
obligations set forth in Sections 1, 3, 4 and 6. However, Unica shall not take
any adverse action relating to such violation until it provides Mr. Welch with
written notice of the alleged violation, setting forth its basis for claiming an
alleged violation, and provides Mr. Welch with at least five (5) business days
to respond to such notice and/or cease and desist from any conduct alleged to
constitute a violation. The cessation of payments under this Agreement is in
addition to, and not in limitation of, all other equitable and legal remedies
available to the Company, including, without limitation, injunctive relief and
specific performance.

(l) Section 409A. The benefits received under this Transition Agreement are not
considered “nonqualified deferred compensation” within the meaning of Internal
Revenue Code Section 409A (“Section 409A”). Accordingly, no reporting under
Section 409A is required. However, if the Company determines in the future that
a Section 409A reporting is required for the consideration paid to Mr. Welch
herein, it will notify Mr. Welch, in writing, in advance of said reporting.

3. Non-Disclosure, Non-Competition and Non-Solicitation Obligations. Mr. Welch
acknowledges and reaffirms all of his post-employment obligations, consistent
with applicable law, including, without limitation, the obligation to keep
confidential and not to disclose any and all non-public information concerning
the Company that he acquired during the course of his employment with the
Company, such as any non-public information concerning the Company’s business
affairs, business prospects and financial condition, as is stated more fully in
the Non-Competition, Nondisclosure and Developments Agreement, he executed in
May 2007 (the “Non-Compete Agreement”), which remains in full force and effect.

4. Return of Company Property. Mr. Welch confirms that, as of January 31, 2010,
he will return to the Company all keys, files, records (and copies thereof),
equipment (including, but not limited to, software and printers, wireless
handheld devices, cellular phones, pagers, but not his computer as set forth in
paragraph 2 (e)), Company identification, and any other Company-owned property
in his possession or control, and that he will leave intact all electronic
Company documents, including, but not limited to, those which he developed or
helped develop during his employment. Mr. Welch agrees that in the event that he
discovers any other Company or proprietary materials in his possession after the
Termination Date, he will immediately return such materials to the Company.
Mr. Welch further agrees to cooperate with the Company in cancelling all
accounts for his benefit, if any, in the Company’s name, including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.

5. Mr. Welch’s Release of Claims. In consideration of the benefits provided for
in this Transition Agreement, which Mr. Welch acknowledges he would not
otherwise be entitled to receive, Mr. Welch hereby fully, forever, irrevocably
and unconditionally releases, remises and discharges the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which he ever
had or now has against the Released Parties up to an including the date of this
Agreement, including, but not limited to, any claims arising out of his
employment with and/or separation from the Company, including, but not limited
to, all employment discrimination claims under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. Section 2000e et seq., the Age Discrimination in Employment
Act, 29 U.S.C. Section 621 et seq., the Americans With Disabilities Act of 1990,
42 U.S.C. Section 12101 et seq., the Family and Medical Leave Act, 29 U.S.C.
Section 2601 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. Section 2101 et seq., and the Rehabilitation Act of 1973, 29
U.S.C. Section 701 et seq., all as amended; all claims arising out of the Fair
Credit Reporting Act, 15 U.S.C. Section 1681 et seq., the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. Section 1001 et seq., the
Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, Section 1 et seq.,
the Massachusetts Civil Rights Act, M.G.L. c. 12, Sections 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, Section 102 and M.G.L. c. 214,
Section 1C, the Massachusetts Labor and Industries Act, M.G.L. c. 149, Section 1
et seq., the Massachusetts Privacy Act, M.G.L. c. 214, Section 1B, and the
Massachusetts Maternity Leave Act , M.G.L. c. 149, Section 105(d), all as
amended; all common law claims including, but not limited to, actions in tort,
defamation and breach of contract; all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock or stock options; and any claim or damage arising out of his
employment with or separation from the Company (including any claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Transition Agreement prevents him from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that he acknowledges that he will not be able to
recover any monetary damages, awards or benefits in connection with any such
claim, charge or proceeding). Notwithstanding the foregoing, Mr. Welch is not
releasing claims for vested benefits, claims and/or rights to any defense and
indemnification from the Company as set forth in any directors and officers’
liability insurance policy, or any indemnification required by law. Nothing
herein shall waive any rights Mr. Welch might have for breach of this Transition
Agreement.

6. Performance Reference, Non-Disparagement. Mr. Yuchun Lee, CEO, agrees to
provide Mr. Welch with a positive oral reference regarding his employment at the
Company. The Company agrees that Mr. Lee will not make any false, disparaging or
derogatory statements to any media outlet, industry group, financial institution
or current or former employee, consultant, client or customer of the Company
regarding Mr. Welch. Mr. Welch understands and agrees that he shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition.



7.   Waiver of Rights and Claims Under the Age Discrimination in Employment Act
of 1967.

Since Mr. Welch is 40 years of age or older, he is being informed that he has or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and he agrees that:

(a) in consideration for the amounts described in Section 2 of this Agreement,
which Mr. Welch is not otherwise entitled to receive, he specifically and
voluntarily waives such rights and/or claims under the ADEA he might have
against the Released Parties to the extent such rights and/or claims arose prior
to the date this Agreement was executed;

(b) Mr. Welch understands that rights or claims under the ADEA which may arise
after the date this Agreement is executed are not waived by him;

(c) Mr. Welch is advised that he has at least 21 days within which to consider
the terms of this Agreement and to consult with or seek advice from an attorney
of his choice or any other person of his choosing prior to executing this
Agreement;

(d) Mr. Welch has carefully read and fully understands all of the provisions of
this Agreement, and he knowingly and voluntarily agrees to all of the terms set
forth in this Agreement; and

(e) in entering into this Agreement Mr. Welch is not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

8. Acknowledgement.

(a) Mr. Welch acknowledges that he has been given at least twenty-one (21) days
to consider this Transition Agreement and the Release of Claims at Attachment A,
and that the Company advises him to consult with an attorney of his own choosing
prior to signing this Transition Agreement and Attachment A. Mr. Welch is
advised that he may revoke this Agreement for a period of seven (7) days after
he signs it, and that this Agreement shall not be effective or enforceable until
the expiration of such seven (7) day revocation period. Any such revocation will
not be effective unless it is received in writing by the Company’s General
Counsel no later than the close of business on the seventh day after the
Transition Agreement was signed by Mr. Welch.

(b) MR. WELCH IS ADVISED AND HE UNDERSTANDS AND AGREES THAT BY ENTERING INTO
THIS AGREEMENT AND SIGNING IT AND THE RELEASES OF CLAIMS HE IS WAIVING ANY AND
ALL RIGHTS OR CLAIMS HE MIGHT HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT, AND THAT HE HAS
RECEIVED CONSIDERATION BEYOND THAT TO WHICH HE WAS PREVIOUSLY ENTITLED.

9. Amendment. This Transition Agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Transition Agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.

10. No Waiver. No delay or omission by either party in exercising any right
under this Transition Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by a party on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

11. Validity. Should any provision of this Transition Agreement be declared or
be determined by any court of competent jurisdiction to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal and/or invalid part, term or provision shall be deemed
not to be a part of this Transition Agreement.

12. Voluntary Assent. Mr. Welch affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Transition Agreement, and that he fully understand the
meaning and intent of this Agreement. Mr. Welch states and represents that he
has had an opportunity to fully discuss and review the terms of this Transition
Agreement and Attachment A with an attorney. Mr. Welch further states and
represents that he has carefully read this Transition Agreement, including
Attachment A hereto, understands the contents therein, freely and voluntarily
assent to all of the terms and conditions hereof, and signs his name of his own
free act.

13. Applicable Law. This Transition Agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. The parties hereby irrevocably submit to and acknowledge and
recognize the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Transition Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Transition Agreement or the subject matter hereof.

14. Miscellaneous. The Company will reimburse Mr. Welch for any business
expenses incurred on or before the Termination Date, for which he has submitted
proper documentation according to its usual practice, provided such expenses are
submitted within 60 days after the Termination Date. The Company will continue
to permit Mr. Welch to access his personal email and telephone messages at the
Company for a period of 90 days following the Termination Date.

15. Entire Agreement. This Transition Agreement, together with Attachments A and
B, contains and constitutes the entire understanding and agreement between the
parties hereto and cancels and/or supersedes all previous oral and written
negotiations, agreements, commitments and writings in connection therewith.
Nothing in this paragraph, however, shall modify, cancel or supersede
Mr. Welch’s obligations set forth in paragraph 3 above.

     
UNICA CORPORATION
By:
 


 
 

Name: Yuchun Lee
Title: President and Chief Executive Officer
Date: 1/18/10
  Richard Welch

Date: 1/18/10

